Pi ,ATT, District Judge.
This matter has by an interlocutory decree gone into the hands of a master to take an accounting of the profits and damages resulting from the infringing sales of the patented article, and the hearing before him has been halted in order that the court maybe asked to advise him as to the method which he shall pursue in reaching his conclusions.
Such a request is very unusual; but, since it has been made, it is probably better that I should state my views about the duties of the master now, rather than to remain silent until the linal hearing. The fact that I do so must not be deemed to indicate even the slightest lack of confidence in the ability^ and good sense of the master, and I am sure that he would have reached the same result that I have, without this memorandum as a guide. :
The defendants have trespassed upon the Schroeder patent, No. 546,261. The vital and controlling point is to decide what the invention covered by that patent is. True it is that the patentee calls it an im - provement in skein thread holders; but he proceeds to tell how he makes it, and then says that, after placing the skein on the core, he incloses or wraps it in an envelope of paper “forming a long, slender, and nearly flat tubular package" (lines 63 and 61), leaving only the /gads of the thread exposed and affording means for identifying the thread therein. After an exceedingly minute description of the way his invention is prepared for operation, he proceeds to claim “a thread package, consisting of a folded casing embracing the skein. ⅜ * * ” He claims a unitary- structure, made up of a folded casing with the thread in it. He also claims a casing folded according to his ideas; hut the central underlying thought is the thread package, as defined in the claim.
We do not need to consult the dictionaries to learn about a package. The patentee himself tells us what his “thread package” is. A folded casing which did not embrace a skein would be a hollow mockery, and the patentee certainly did not confine himself to so limited an invention as that would he. If the defendants have sold 4,800,000 infringing packages, they should be held to account for the profits upon those packages.
The same conclusion would be reached if the invention were limited to the holder, without .the silk thread incased therein. That patented holder was a necessary adjunct to the actual sale of the individual skeins. It is not impossible that those skeins might have been sold to somebody in hanks or loose lots; but they could not have been sold as they were sold, except by the help of the holder. The holder dominated and controlled the sale of each individual skein. The prin*556ciple of Wales v. Waterbury, 101 Fed. 126, 41 C. C. A. 250, has a compelling force and effect in the present situation.
From either view of the case, it is transparently clear to my mind that the defendants ought to be compelled to pay to the plaintiff whatever profits they received upon the infringing packages they sold, just as they sold them, silk and all.